Title: 39. A Bill concerning Estrays, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that it shall be lawful for any person, by himself, or his agent, to take up any estray on his own land; and having taken it, he, or his agent, shall forthwith give information thereof to some Justice of the Peace, for the said county, who shall thereupon issue his warrant to three disinterested freeholders, of the neighbourhood, commanding them, having been first duly sworn, to view and appraise such estray and certify the valuation under their hands; together with a particular description of the kind, marks, brand, stature, color, and age; which certificate shall, by the Justice, be transmitted to the clerk of the county court, within twenty days, and by such clerk entered in a book to be kept for that purpose; for which he may demand and take ten pounds of tobacco to be paid down by the taker-up.
The clerk shall moreover cause a copy of every such certificate to be publicly affixed at the door of his court-house on two several court days next after he receive the same, for which, and a certificate thereof, he shall receive the like fee as for entering the same in the book.
If the valuation shall be under twenty shillings, and no owner shall appear until notice shall have been twice published as aforesaid, the property shall then be vested in the owner of the land on which such estray was taken; and if the valuation shall exceed twenty shillings, such owner shall, within one month after the  appraisement, send to the public printer a copy of the certificate, to be advertised three times in the Virginia Gazette with notice of the place where such estray is, for which the printer may demand four shillings for each estray; and if no owner appears to claim such estray within a year and a day after the publication, the property shall, from thenceforth, be vested in the owner of the lands whereon it was taken. But the former owner, in either case, may, at any time within five years afterwards, upon proving his property, demand and recover the valuation money, deducting therefrom the clerk and printer’s fees, and five shillings for every horse or head of neat cattle, and one shilling for each other beast.
If any person shall take up a boat or other vessel adrift, he shall in like manner make application to a Justice of one of the adjacent counties, for his warrant to have the same valued and described by her kind, burthen and built, and shall proceed in all other respects, and have the same benefit as before directed in the case of estrays.
